Title: From Thomas Jefferson to James Dinsmore, 26 April 1808
From: Jefferson, Thomas
To: Dinsmore, James


                  
                     Sir 
                     
                     Washington Apr. 26. 08.
                  
                  Your letter by the last post is recieved and I have directed the error in the glass to be corrected. but opportunities of forwarding things are now rare. a new coat of shingling is all that is wanting to the South Outchamber. for that we may prepare. Congress rose last night, I shall leave this on the 5th. of May & be at home the morning of the 8th. and will bring with me the money you desire. I tender you my best wishes.
                  
                     Th: Jefferson 
                     
                  
               